Citation Nr: 1017670	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  04-37 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a musculoskeletal 
disorder, claimed as multiple joint pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from October 1988 to 
January 1993 and from March 1994 to August 1994, including 
service in Southwest Asia during the Persian Gulf War.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied the Veteran's claim.  In February 2005, the 
Veteran testified before the Board at a hearing held at the 
RO.  In January 2006 and September 2007, this matter was 
remanded for further development.


FINDING OF FACT

It is as likely as not that the Veteran's spondyloarthopathy 
and fibromyalgia are related to his active service.


CONCLUSION OF LAW

Service connection for spondyloarthropathy and fibromyalgia 
is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Service 
incurrence will be presumed for arthritis if manifest to a 
degree of 10 percent or more within one year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).
The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that it is as likely as not the Veteran's spondyloarthropathy 
is related to his active service.


The Veteran contends that he has a musculoskeletal disorder 
that is related to his service.  In February 2005, the 
Veteran testified that he began to experience a loss of 
muscle control with extreme pain throughout his hip joints, 
back, and arms beginning in 1991.  The Veteran's service 
treatment records are void of findings, complaints, symptoms, 
or diagnosis of any musculoskeletal disorder.  However, a 
December 1991 clinical record indicates treatment for and a 
diagnosis of allergic conjunctivitis.

The Veteran was afforded a VA Gulf War examination in April 
2001, at which time the Veteran's right shoulder was sluggish 
and his neck was severely limited with muscle spasm.  He also 
complained of pain in his neck, hip, and knees, and of 
migratory achy pain in all joints.

VA treatment records include a December 2003 report that 
shows that the Veteran's complained of stiffness in his 
shoulders and neck, and pain in his hip and shoulder joints.  
The assessment included myalgias with a history of chronic 
muscle aches and stiffness.  In December 2004, the Veteran 
complained of severe pain in his left shoulder, neck, and 
knees.  A February 2005 rheumatology note reflects additional 
complaints of neck, shoulder, and hip pain.  It was noted 
that the Veteran had a history of longstanding pain in his 
neck, shoulders, and hips.  Six months after the Veteran's 
service, he developed severe pain and stiffness of the neck 
and shoulders with resultant limitation in mobility.  In 
2001, multiple imaging studies indicated no disc disease and 
possible mild arthritis.  At that time, the Veteran's 
underlying process was not entirely clear.  The physician 
indicated that he did not have symptoms consistent with 
rheumatoid arthritis or lupus.  However, underlying 
seronegative spondyloarthropathy and nerve impingement or 
myofascial pain syndrome could not be ruled out.  A June 2005 
report indicates that the Veteran had a negative rheumatoid 
factor, positive HLA-B-27, and fused cervical spine on 
examination consistent with a seronegative 
spondyloarthropathy.  He had a good range of motion of his 
lumbar spine and no sacroiliac joint tenderness on 
examination.  The Veteran was diagnosed with ankylosing 
spondylitis, psoriatic arthritis, and reactive arthritis.

Private medical records include a September 2007 report that 
indicates treatment for acute left eye pain.  At that time, 
the Veteran had continued complaints of back, neck, and joint 
pain.  He described chronic neck and low back pain, bilateral 
eye pain, severe headaches, dizzy spells, low energy levels, 
and chronic fatigue.  On examination, the Veteran's diagnoses 
included lumbosacral and dorsal sprains or strains, chronic 
uveitis, and conjunctivitis.  The physician opined that the 
Veteran's exposure to harmful chemicals had definitely 
impacted his vision.

Pursuant to the Board's September 2007 remand, the Veteran 
was afforded a VA examination in June 2008.  The examiner 
diagnosed him with fibromyalgia, but opined that the 
diagnosis that explained the etiology of most of the 
Veteran's musculoskeletal symptoms was an underlying 
spondyloarthropathy, likely ankylosing spondylitis.  The 
examiner explained that a diagnosis of fibromyalgia would 
represent secondary fibromyalgia that is often seen in 
association with chronic arthritic conditions and that many 
of the Veteran's symptoms and past diagnoses attributed to 
fibromyalgia are either due to secondary fibromyalgia or 
symptoms and signs of spondylitis that have features in 
common with fibromyalgia.  The examiner also opined that the 
causality of the Veteran's diagnosis of ankylosing 
spondylitis/related inflammatory spondyloarthropathy could 
not be determined at that time.  The examiner indicated that 
reactive arthritis, also associated with spondylitis, can be 
associated with conjunctivitis that the Veteran was treated 
for during service in December 1991 and opined that it is as 
likely as not that the December 1991 episode of 
conjunctivitis may be an early manifestation of a 
spondyloarthropathy.

In a September 2009 addendum, the examiner opined that it is 
more likely than not that the Veteran does meet the criteria 
for a diagnosis of fibromyalgia, but that the symptoms and 
associated signs of fibromyalgia are not the result of 
primary fibromyalgia, but rather fibromyalgia due to a 
diagnosis of ankylosing spondylitis or a related 
undifferentiated spondyloarthropathy.

After reviewing the evidence, the Board finds that there is a 
reasonable basis to relate the Veteran's current 
spondyloarthropathy is related to his active service based on 
the medical evidence presented in this case, which 
establishes that it is at least as likely as not that the 
Veteran's spondyloarthropathy is related to his service.  
Furthermore, the evidence shows that he meets the criteria 
for a diagnosis of fibromyalgia as a result of the 
spondyloarthropy.  On VA examination in June 2008, the 
examiner indicated that reactive arthritis, also associated 
with spondylitis, can be associated with conjunctivitis that 
the Veteran was treated for during service in December 1991 
and opined that it is as likely as not that the December 1991 
episode of conjunctivitis may be an early manifestation of a 
spondyloarthropathy.  The Board finds that opinion is 
persuasive and serves to place the matter into equipoise.  
Therefore, resolving reasonable doubt in favor of the 
Veteran, the Board finds that spondyloarthopathy and 
fibromyalgia are related to the Veteran's active service.

Accordingly, service connection for spondyloarthropathy and 
fibromyalgia are granted.  The Board has resolved all 
reasonable doubt in favor of the Veteran in making this 
decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for spondyloarthropathy and fibromyalgia 
are granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


